DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 and 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “the computer program code is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operate as instructed by the computer program code/ the computer program code is configured to cause” in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (US20200202608) (hereinafter Mekuria) in view of Dore et al. (US2019037105) (hereinafter Dore).
Regarding claim 1, Mekuria discloses a method performed by at least one processor, the method comprising: 
encoding a video stream, the encoded video stream including [Figs. 1-4, 0033, 0068; encoding and decoding video stream]. 
a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same three- dimensional (3D) representation, [Figs. 3-4, 0011-0026; metadata used in reconstruction of 3D point cloud data using similar 2D data points].
3D bounding box information that specifies a 3D position corresponding to a sub-frame of the plurality of sub-frames [0011-0025, 0048-0053; 3D metadata parameters including position and corresponding 2D bounding box data points].
sending the encoded video stream to a decoder [Figs. 1-4, 0033, 0068; encoding and decoding video stream].
Mekuria discloses the limitations of claim 1.  However, Mekuria does not explicitly disclose frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures.
Dore more explicitly discloses frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures [Figs. 8-12, 0007-0018, 0117-0120; partitioning 2D frames into sub frames with corresponding 3D data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mekuria with the teachings of Dore as stated above.  By incorporating the teachings as such, improved image quality with enhanced user experience is achieved (see Dore 0003-0004).
Regarding claim 2, Mekuria discloses wherein the frame partition information, of the encoded video stream, includes 2D bounding box information that specifies at least one among a position and boundary of the sub-frame in the frame [0013-0025; 2D bounding box data including a variety of meta data].
Regarding claim 3, Mekuria discloses wherein the 3D bounding box information specifies a 3D position of a 2D bounding box specified in the 2D bounding box information, and the encoding the video stream comprises generating the encoded video stream, including the 3D bounding box information, based on a point cloud [0013-0025, 0048-0053; 3D data structure including 2D bounding box information based on 3D point clouds].
Regarding claim 4, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Fig. 3, 0011-0025; reconstructing data utilizing meta data from a plurality of video tracks].
Regarding claim 5, Mekuria discloses wherein the encoding the video stream comprises generating the encoded video stream, including the 3D bounding box information, based on a point cloud [0012-0025, 0048-0053; 3D bounding box information based on 3D point cloud data].
Regarding claim 6, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks used in generating 3D pint cloud data].
Regarding claim 7, Mekuria discloses wherein the encoding the video stream comprises signaling in the encoded video stream whether the sub-frame may be independently decoded from other sub-frames of the plurality of sub-frames [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks used in generating 3D point cloud data].
Regarding claim 8, Mekuria discloses wherein the encoded video stream includes a frame parameter set that includes the frame partition information and the 3D bounding box information [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 9, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 10, Mekuria discloses wherein the encoded video stream further includes an additional frame of a plurality of 2D pictures that are layers of the additional frame, each of the plurality of 2D pictures of the additional frame having a respective attribute of a same additional 3D representation, and the frame partition information indicates that the additional frame is partitioned into a plurality of sub-frames [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 11, Mekuria discloses a system comprising:
memory configured to store computer program code; and at least one processor configured to access the computer program code, and operate as instructed by the computer program code [Figs. 1-4, 0011-0025; CRM including memory and processor]. 
wherein the computer program code is configured to cause the at least one processor to encode a video stream and send the encoded video stream to a decoder [Figs. 1-4, 0033, 0068; encoding and decoding video stream]. 
the encoded video stream includes: a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same three- dimensional (3D) representation [Figs. 3-4, 0011-0026; metadata used in reconstruction of 3D point cloud data using similar 2D data points].
3D bounding box information that specifies a 3D position corresponding to a sub-frame of the plurality of sub-frames [0011-0025, 0048-0053; 3D metadata parameters including position and corresponding 2D bounding box data points].
Mekuria discloses the limitations of claim 11.  However, Mekuria does not explicitly disclose frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures. 

Dore more explicitly discloses frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures [Figs. 8-12, 0007-0018, 0117-0120; partitioning 2D frames into sub frames with corresponding 3D data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mekuria with the teachings of Dore as stated above.  By incorporating the teachings as such, improved image quality with enhanced user experience is achieved (see Dore 0003-0004).
Regarding claim 12, Mekuria discloses wherein the frame partition information, of the encoded video stream, includes 2D bounding box information that specifies at least one among a position and boundary of the sub-frame in the frame [0013-0025; 2D bounding box data including a variety of meta data].
Regarding claim 13, Mekuria discloses wherein the 3D bounding box information specifies a 3D position of a 2D bounding box specified in the 2D bounding box information, and the computer program code is further configured to cause the at least one processor to generate the encoded video stream, including the 3D bounding box information, based on a point cloud [0013-0025, 0048-0053; 3D data structure including 2D bounding box information based on 3D point clouds].
Regarding claim 14, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map  [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 15, Mekuria discloses wherein the computer program code is further configured to cause the at least one processor to generate the encoded video stream, including the 3D bounding box information, based on a point cloud [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 16, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 17, Mekuria discloses wherein the computer program code is further configured to cause the at least one processor to signal in the encoded video stream whether the sub-frame may be independently decoded from other sub-frames of the plurality of sub-frames [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 18, Mekuria discloses wherein the encoded video stream includes a frame parameter set that includes the frame partition information and the 3D bounding box information [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 19, Mekuria discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Fig. 3, 0012-0025, 0050-0068; plurality of video tracks with differing parameters used in generating 3D point cloud data].
Regarding claim 20, Mekuria discloses a non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor, cause the at least one processor to: encode a video stream that includes [Figs. 1-4, 0011-0025; CRM including memory and processor].
a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same 3D representation [Figs. 3-4, 0011-0026; metadata used in reconstruction of 3D point cloud data using similar 2D data points]. 
3D bounding box information that specifies a 3D position corresponding to a sub-frame of the plurality of sub-frames [0011-0025, 0048-0053; 3D metadata parameters including position and corresponding 2D bounding box data points].
send the encoded video stream to a decoder [Figs. 1-4, 0033, 0068; encoding and decoding video stream].
Mekuria discloses the limitations of claim 20.  However, Mekuria does not explicitly disclose frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures. 
Dore more explicitly discloses frame partition information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures [Figs. 8-12, 0007-0018, 0117-0120; partitioning 2D frames into sub frames with corresponding 3D data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mekuria with the teachings of Dore as stated above.  By incorporating the teachings as such, improved image quality with enhanced user experience is achieved (see Dore 0003-0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483